Citation Nr: 1131441	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO. 05-38 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for osteochondroma of the right distal femur (right knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2003.

This matter was last before the Board of Veterans' Affairs (Board) in July 2010, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2009, the Veteran and her authorized representative appeared at a hearing before the below-signed Veterans Law Judge sitting in Waco, Texas. A transcript of that hearing has been associated with the record.

The Board observes that an April 2006 rating decision denied entitlement to service connection for a left knee disability claimed as secondary to the service-connected right knee disability. The Veteran timely appealed that denial, but, during the pendency of her appeal, the RO granted service connection for the claimed left knee disability in a June 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD indicating disagreement with the effective date or disability rating assigned. Accordingly, the claim of entitlement to service connection for a left knee disability is not before the Board and is not reflected on the title page.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

In June 2011, the Veteran submitted two (2) authorization forms, consenting to the release of private medical records to VA. The forms indicate that she received private treatment from Bellmead Community Clinic beginning in April 2011 and emergency treatment from Hillcrest Baptist Medical Center in June 2011. Although the Veteran has submitted these authorization forms and indicated that the outstanding records are pertinent to her appeal, the claims file does not reflect that any steps have been taken to obtain the records. While this case is in remand status, the RO/AMC must attempt to obtain these records and associate them with the claims file. 

The Board's review of the claims file also reflects that the last VA treatment notes of record are dated July 2009. Statements from the Veteran indicate that she primarily receives medical treatment from VA and the 2010 Board remand directed the RO/AMC to ascertain if she had received any VA treatment not reflected by the record. While this case is in remand status, the RO/AMC also must take appropriate steps to obtain any outstanding records of VA treatment provided after July 2009.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment (noting that the last VA treatment records within the claims file are dated July 2009). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Obtain any newly identified private records as well as the records of treatment from Hillcrest Baptist Medical Center and Bellmead Community Center using the authorization forms submitted by the Veteran in June 2011. Associate all obtained records with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform her and provide her an opportunity to submit copies of the outstanding medical records.

2. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

3. Reconsider all of the evidence of record and readjudicate the Veteran's claim. Provide the Veteran and her representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


